UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANE FELLS, a/k/a Quasim Yusef Johnson, a/k/a Q,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (3:94-cr-00046-H-1)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shane Fells, Appellant Pro Se. David A. Bragdon, Matthew Fesak,
Edward D. Gray, Assistant United States Attorneys, Lawrence
Jason Cameron, Shailika S. Kotiya, Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shane Fells appeals the district court’s order granting his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction

under Amendment 782. *               We have reviewed the record and conclude

that       the   district       court    did       not     abuse    its     discretion       in

declining to grant a larger reduction in Fells’ sentence.                                   See

United      States       v.   Mann,     709 F.3d 301,    304     (4th     Cir.    2013)

(standard of review); see also Dillon v. United States, 560 U.S.
817, 825-27 (2010) (explaining that § 3582(c)(2) proceeding is

not full resentencing); United States v. Smalls, 720 F.3d 193,

195-96      (4th    Cir.      2013)     (recognizing        that        district    court   is

presumed,        absent       contrary        indication,          to     have     considered

relevant         factors       when     ruling        on    §      3582(c)(2)        motion).

Accordingly,        we     affirm     the     district      court’s        order.        United

States v. Fells, No. 3:94-cr-00046-H-1 (E.D.N.C. Aug. 30, 2016).

We   dispense      with       oral    argument      because      the      facts    and   legal

contentions        are    adequately        presented       in   the      materials      before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED



       *
       Although the district court granted Fells’ motion and
sentenced Fells within the reduced amended Guidelines range, the
reduction granted by the court was less than the reduction
sought by Fells.



                                               2